Citation Nr: 0712397	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-40 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic disease 
process manifested by blurred vision.

2.  Entitlement to service connection for positional vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified before the undersigned Acting Veterans' 
Law Judge in January 2007.  A copy of the transcript of that 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran has a chronic disease process manifested by 
blurred vision.

2.  The preponderance of the evidence is against a finding 
that positional vertigo was present in service or that any 
current positional vertigo is related to service.


CONCLUSIONS OF LAW

1.  A chronic disease process manifested by blurred vision 
was neither incurred in nor aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2.  Positional vertigo was neither incurred in nor aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004, prior to 
the appealed from July 2004 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Nonetheless, the failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities on appeal is 
harmless because the preponderance of the evidence is against 
the veteran's claims, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record shows that VA obtained and associated with the record 
all available service medical records as well as all 
identified and relevant post-service records, including 
treatment records from the VA Medical Centers in Dallas and 
Nashville as well as his records from Family Healthcare 
Associates and J. Cooper McKee, M.D..  

While the record does not include the employment examination 
the veteran testified about in January 2007 (i.e., the one 
which he said took place at the Air Force Base in Oklahoma 
City shortly after his separation from service), the claimant 
was provided years be the RO as well as 30 days following his 
hearing to attempt to obtain this record and has neither 
obtained the record nor provided VA with any indication that 
the examination report still exists.  Therefore, adjudication 
of his claim may go forward without this record.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Likewise, while the veteran has not been provided a VA 
examination to determine whether he has blurred vision or 
positional vertigo related to service, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reviewed the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) and noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."  Paralyzed Veterans of America, et. al., 345 
F.3d at 1356.  

In the instant appeal, the veteran contends that his blurred 
vision and positional vertigo were caused by his military 
service.  As will be more fully explained below, his service 
medical records are silent for any complaints or clinical 
findings pertaining to these disabilities as well as the 
alleged assault that caused these disabilities.  Moreover, 
the record is silent for a diagnosis of a chronic disease 
process manifested by blurred vision and the first diagnosis 
of vertigo does not appear in the record until approximately 
twenty-two years after the veteran's separation from active 
duty.  The Board finds that the evidence does not establish 
that the veteran experienced the alleged disabilities in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
For these reasons, the Board finds that a medical opinion is 
not necessary to decide the claims in that any such opinion 
could not establish the existence of the claimed in-service 
injuries.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).   

The Claims

The veteran argues that he has a chronic disease processes 
manifested by blurred vision as well as positional vertigo 
due to being struck by his roommate during service.  
Specifically, he testified that after being struck, he fell 
down, blacked out, and was hit again.  He also indicated that 
his roommate received a court martial for this offense.  It 
is requested that the veteran be afforded the benefit of the 
doubt.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

With the above criteria in mind, the Board notes that, while 
service medical records include an April 1971 examination 
report that noted a history of eye trouble, the eye trouble 
was thereafter diagnosed as a need to wear glasses.  
Subsequent service medical records, including examinations 
dated in May 1972, October 1977, and March 1980 as well as 
eye examinations dated in May 1971, June 1972, June 1976, and 
October 1977 were negative for complaints, diagnoses, or 
treatment for blurred vision or positional vertigo.  
Likewise, they are negative for any evidence that the veteran 
ever sought treatment after being assaulted.

As to entitlement to service connection for a chronic disease 
process manifested by blurred vision, while the veteran's 
post-service medical records show his complaints and 
treatment for vestibulopathy starting in October 2002 (see VA 
treatment records starting in October 2002; private treatment 
records from Dr. McKee starting in October 2002), a disease 
that includes vision problems, he denied having blurred 
vision when examined in October 2002 and the post-service 
record does not ever show the claimant thereafter being 
diagnosed with a chronic disease process manifested by 
blurred vision.  Furthermore, the veteran testified in 
January 2007 that he had never been diagnosed with a chronic 
disease process manifested by blurred vision.

Thus, since the medical evidence of record does not include a 
current diagnosis of a chronic disease process causing 
blurred vision, service connection must be denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303; Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred therein).

As to entitlement to service connection for positional 
vertigo, post-service, treatment records show the veteran's 
complaints and treatment for dizziness diagnosed as 
vestibulopathy as well as positional vertigo starting in 
October 2002.  See VA treatment records starting in October 
2002; private treatment records from Dr. McKee starting in 
October 2002.  

However, the record is negative for a medical opinion 
relating the positional vertigo to the veteran's military 
service.   38 C.F.R. § 3.303; Rabideau, supra.  In fact, 
January 1999 and September 1999 VA treatment records which 
showed the veteran being seen for complaints related to an 
old head trauma included statements by him denying a history 
of vertigo.  Moreover, when first seen at VA for dizziness in 
October 2002, the veteran first attributed his problem to a 
post-service head injury in 1985 and thereafter reported that 
he had had a problem with the dizziness for one month.  
Likewise, when first seen by Dr. McKee in October 2002 he 
reported a three week history of dizziness.  

Furthermore, given the length of time between the appellant's 
separation from active duty in 1980 and first being diagnosed 
with positional vertigo in October 2002, there is no 
competent evidence of a continuity of symptomatology.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.).  

Accordingly, entitlement to service connection for positional 
vertigo must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's statements 
to the RO, the claimant's statements to his physicians, or 
the personal hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the diagnosis or origins of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements are not probative evidence as to 
the issues on appeal. 

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Service connection for a chronic disease process manifested 
by blurred vision is denied.

Entitlement to service connection for positional vertigo is 
denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


